United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
REGION IV, West Palm Beach, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 14-1525
Issued: July 7, 2015

Appearances:
Debra Hauser, Esq., and Jennifer Raymond, Esq., for the appellant
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 25, 2014 appellant filed a timely appeal from a March 27, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On May 31, 2011 appellant, then a 54-year-old claims representative, filed an
occupational disease claim (Form CA-2) alleging that she sustained a stress-related condition due
to her work. She indicated that on May 4, 2011 she first became aware of her claimed condition
1

5 U.S.C. §§ 8101-8193.

and its relationship to her work. Appellant stopped work on May 4, 2011. Regarding the
relationship of the claimed condition to her work, she stated:
“I feel I am working in a hostile work environment in which there is a lack of
support from the upper management which has caused me to feel overwhelmed
and unsupported. Due to the high demands of my job, unrealistic deadlines
imposed upon me, unmanageable volume of work and undue pressure from the
administration. Due to the situation described above, I experienced the following
symptoms: uncontrolled crying spells, high levels of anxiety, hyperventilation.”
In an accompanying undated statement, appellant indicated that she sustained stress on
May 4, 2011 because she was double booked to conduct interviews with two benefits claimants,
both at 1:30 p.m. on that date.2 She stated that one of the claimants, who had to wait to be
interviewed after the other claimant, told her that she wanted to be seen right away. A man who
accompanied her yelled, “Why are you doing this to us?” Appellant asserted that a supervisor,
Julia Ward, told her that she had to resolve the situation herself and then walked away. She
indicated that she felt overwhelmed by the situation and began crying. Appellant asserted that,
as a result of the May 4, 2011 incident, she developed various symptoms, including severe
migraine headaches, nightmares, sleep problems, anxiety, depression, confusion, and accelerated
heart rate.
Appellant further stated that, for the past few months, she felt anxious, stressed out, and
fatigued due to unrealistic work deadlines and the environment of her workplace. She claimed
that the reception area where benefits claimants were called for their interview appointments was
very crowded and noisy. Appellant asserted that her interviews were constantly being
interrupted by other claimants, telephone calls, and instant messages from management. She
indicated that the air conditioning system did not operate well causing areas of the office to be
extremely cold and others to be very hot. Appellant felt unsafe because the security doors did
not operate efficiently and the main entrance door to the office constantly broke. She alleged
that asbestos was found in the lunchroom causing a shutdown for a few weeks. Office
equipment was constantly breaking down and there was only one facsimile machine that
everyone shared.
In an undated statement received on May 31, 2011, appellant’s supervisor confirmed that
appellant was scheduled to conduct two interviews with benefits claimants at the same time on
May 4, 2011. She told appellant to call one of the benefits claimants and reschedule their
interview for a different time slot, but appellant advised that she was unable to reach either
claimant. When two benefits claimants showed up for their interviews at the same time,
appellant’s supervisor told her that “she had to handle it since it was her interview.” Appellant
became upset and asked for a leave slip in order to go home. Appellant’s supervisor gave her a
leave slip and later found her crying in the bathroom. She noted that appellant had the same
amount of work as other journeyman claims representatives. Appellant’s supervisor stated that
appellant’s office never had an asbestos problem and that there never was a security breach with
the employee door.
2

Appellant indicated that she did not make the mistake that led to two benefits claimants being booked for the
same time slot as the notices she sent out showed separate appointments for 10:30 a.m. and 1:30 p.m.

2

In a June 7, 2011 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim.
In a June 21, 2011 report, Dr. Mark Agresti, an attending Board-certified psychiatrist,
stated that he treated appellant on May 23 and June 20, 2011. He noted that she had a threemonth history of increasing depression. Appellant reported feeling increasingly sad, stressed,
and overwhelmed and having crying spells, feelings of hopelessness, and inability to enjoy
activities. Dr. Agresti stated that she also reported inability to concentrate, sleeping problems,
and decreased appetite. Appellant stated that she could not function at her job due to
disorganized thoughts and that she had become increasingly forgetful and had problems making
decisions. Dr. Agresti diagnosed a single episode of major depression and hypertension and
noted that her depression due to “job stressors which have overwhelmed her coping skills.” In a
July 26, 2011 report, he provided a similar assessment of appellant’s psychiatric condition and
again noted that her depression was a result of unidentified job stressors. In a June 11, 2011
note, Dr. Agresti indicated that she could not return to work at that time. On August 24, 2011 he
stated that appellant could return to work on August 29, 2011. Appellant returned to work for
the employing establishment around that time.
In a November 4, 2011 decision, OWCP denied appellant’s emotional condition claim
because she did not establish any compensable work factors. It found that her claimed work
factors either were not established or related to a desire to work in a particular environment.
In statements received on November 6, 2012 and January 15, 2013, appellant provided
additional discussion of the May 4, 2011 incident when she had two interviews that were double
booked and described the effect that the incident had on her emotional state. In a January 9,
2013 statement, a coworker stated that in April or May 2011 appellant spoke to her about a
difficult interview she had to conduct. Appellant’s counsel argued in a November 1, 2012 brief
that the May 4, 2011 incident constituted a work factor because it occurred in conjunction with
the performance of her regular work duties.
In several clinical notes dated between May and August 2011, Dr. Agresti noted that
appellant reported being stressed about having a heavy workload and engaging in multitasking at
work. Appellant later attended counseling sessions with a licensed social worker.
In a January 24, 2013 decision, OWCP again denied appellant’s emotional condition
claim on the grounds that she did not establish any compensable work factors. With respect to
her claims regarding the events of May 4, 2011, it indicated that the evidence of record did not
support her version of the events.
In an October 29, 2013 statement, a coworker indicated that appellant advised her on
May 4, 2011 that she had two interview appointments scheduled for the same time period and
that her supervisor would not help her with the situation. The coworker indicated that appellant
was crying and showing other signs of anxiety.
In a November 22, 2013 report, Dr. Agresti provided the same history of symptoms and
diagnoses that he provided in his June 21 and July 26, 2011 reports. He noted that appellant had
made considerable progress through supportive psychotherapy once or twice per month and

3

through medical management. Dr. Agresti stated, “My opinion is that [appellant’s] depression is a
direct result of job stressors. This includes the events that occurred on May 4, 2011 while in the
performance of her duties as a claims representative with the [employing establishment] office in
West Palm Beach. [Appellant] has outlined this in her employee statement.”
In a March 27, 2014 decision, OWCP affirmed its January 24, 2013 decision as modified
to reflect that it was accepted that appellant established a work factor with respect to the events
of March 4, 2011 when she had to handle two interview appointments that were made for the
same time.3 It found, however, that the medical evidence, including the reports of Dr. Agresti,
did not establish that she sustained an emotional condition due to this accepted work factor.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.5
As a rule, allegations alone by a claimant are insufficient to establish a factual basis for
an emotional condition claim.6 In claims for a mental disability attributed to work-related stress,
the claimant must specifically delineate those factors or incidents to which the emotional
condition is attributed and submit supporting factual evidence verifying that the implicated work
situations or incidents occurred as alleged. Vague or general allegations of perceived
harassment, abuse, or difficulty arising in the employment are insufficient to give rise to
compensability under FECA. Based on the evidence submitted by the claimant and the
employing establishment, OWCP is then required to make factual findings which are reviewable
by the Board. The primary reason for requiring factual evidence from the claimant in support of
his or her allegations of stress in the workplace is to establish a basis in fact for the contentions
made, as opposed to mere perceptions of the claimant, which in turn may be fully examined and
evaluated by OWCP and the Board.7

3

OWCP also found that appellant did not establish any other compensable employment factor.

4

Lillian Cutler, 28 ECAB 125 (1976).

5

Gregorio E. Conde, 52 ECAB 410 (2001).

6

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).
7

Paul Trotman-Hall, 45 ECAB 229 (1993) (Michael E. Groom, Alternate Member, concurring).

4

Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.8 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.9
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.10 To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of her regular duties, these could constitute employment factors.11
The Board has recognized that exposure to such work conditions as extreme noise,
extreme temperature, or unsafe conditions can constitute a factor of employment.12 However,
the Board has held that an employee’s dissatisfaction with a work environment perceived to be
poorly managed or generally undesirable constitutes frustration from not being permitted to work
in a particular environment or to hold a particular position and is not compensable under
FECA.13
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by employment factors.14 This burden includes the submission of a detailed
description of the employment factors or conditions which she believes caused or adversely
affected a condition for which compensation is claimed and a rationalized medical opinion
relating the claimed condition to compensable employment factors.15
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
8

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
9

William H. Fortner, 49 ECAB 324 (1998).

10

Ruth S. Johnson, 46 ECAB 237 (1994).

11

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991). However, for
harassment or discrimination to give rise to a compensable disability under FECA, there must be evidence that
harassment or discrimination did in fact occur. Mere perceptions of harassment or discrimination are not
compensable under FECA. Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).
12

See G.M., Docket No. 08-312 (issued July 17, 2008); Peggy Ann Lightfoot, 48 ECAB 490, 494 (1997).

13

See Michael Thomas Plante, 44 ECAB 510, 515 (1993); David M. Furey, 44 ECAB 302, 305-06 (1992).

14

Pamela R. Rice, 38 ECAB 838, 841 (1987).

15

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

5

providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.16 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.17
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete and accurate factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.18
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
incidents and conditions at work. Some of her allegations pertain to her regular or specially
assigned duties under Lillian Cutler.19 Appellant also alleged that she sustained stress due to
problems with her work environment and actions of her supervisors. OWCP accepted one
employment factor with respect to her having two interview appointments scheduled for the
same time on May 4, 2011, but it denied her claims of other employment factors. It then found
that the medical evidence did not establish that appellant sustained an emotional condition due to
the one accepted employment factor.
As noted, appellant alleged that she sustained stress on May 4, 2011 because she had to
handle two interview appointments with benefits claimants that were scheduled for the same
time. The Board finds that OWCP properly accepted the circumstances of the May 4, 2011
incident as a work factor. The events of May 4, 2011 are established by the evidence of record,
including statements from a supervisor and a coworker. This evidence shows that appellant had
to conduct two interview appointments that were scheduled for the same time on May 4, 2011
and that she was required to resolve the situation on her own. The Board notes that conducting
interview appointments with benefits claimants was part of appellant’s regular duties.
Appellant also generally alleged that she sustained stress because she was subjected to
unreasonable deadlines and an unmanageable volume of work. A claimant’s experiencing
emotional stress in carrying out employment duties may constitute a compensable employment
factor. Appellant must specifically delineate those factors or incidents to which the emotional
condition is attributed and submit supporting factual evidence verifying that the implicated work
16

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

17

Id.

18

Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

19

See supra note 4.

6

situations or incidents occurred as alleged. Vague or general allegations of difficulty arising in
the employment are insufficient to give rise to compensability under FECA.20 The Board finds
that appellant has not established a factual basis for her claims regarding her deadlines and
workload.
Appellant’s allegations lack specificity, context, and explanation, and are
unsupported by any evidence. Appellant has not established a factual basis for her claim of
stress related to deadlines and workload.
Appellant alleged that she was exposed to a noisy and disruptive work environment,
extreme cold and hot temperatures, inadequate office equipment, and unsafe working conditions
due to asbestos and a faulty security door. The Board has recognized that exposure to such work
conditions as extreme noise, extreme temperature, or unsafe conditions can constitute a factor of
employment.21 However, the Board has also held that an employee’s dissatisfaction with a work
environment perceived to be poorly managed or generally undesirable constitutes frustration
from not being permitted to work in a particular environment or to hold a particular position and
is not compensable under FECA.22 The Board finds that appellant did not establish the factual
aspect of these allegations. Appellant did not submit any evidence to support her assertions
regarding her work environment and therefore her claims in this regard must be considered a
noncompensable desire to work in a particular work environment.
Appellant alleged that the employing establishment committed wrongdoing by failing to
adequately support her and by subjecting her to undue pressure regarding work matters. These
allegations are related to administrative and personnel matters. Although generally related to the
employee’s employment, such matters pertain to administrative functions of the employing
establishment rather than the regular or specially assigned work duties of the employee and are
not covered under FECA. However, as noted above, the Board has held that, where the evidence
establishes error or abuse on the part of the employing establishment in what would otherwise be
an administrative matter, coverage will be afforded.23 Appellant only made general allegations
that management failed to support her and subjected her to undue pressure. Moreover, she did
not submit any evidence to support these allegations. Therefore, appellant has not established a
work factor with respect to administrative matters.
Appellant also generally indicated that she was subjected to a “hostile work environment”
but she did not identify any actions by management or coworkers that she felt constituted
harassment or discrimination. Therefore, she has not established any work factor with regard to
harassment or discrimination.24
In the present case, appellant has established a compensable factor of employment with
respect to the May 4, 2011 incident at work when she had to handle two interview appointments
20

See supra notes 4 through 7.

21

See supra note 12.

22

See supra note 13.

23

See supra notes 8 through 10.

24

See supra note 11.

7

that were made for the same time period. However, her burden of proof is not discharged by the
fact that she has established an employment factor, which may give rise to a compensable
disability under FECA. To establish her occupational disease claim for an emotional condition,
appellant must also submit rationalized medical evidence establishing that she has an emotional or
psychiatric disorder and that such disorder is causally related to the accepted compensable
employment factor.25
Appellant submitted a November 22, 2013 report in which Dr. Agresti, an attending
Board-certified psychiatrist, provided a description of her symptoms and diagnoses. In this
report, Dr. Agresti diagnosed a single episode of major depression and hypertension and stated,
“My opinion is that her depression is a direct result of job stressors. This includes the events that
occurred on May 4, 2011 while in the performance of her duties as a claims representative with the
[employing establishment] office in West Palm Beach. [Appellant] has outlined this in her
employee statement.”
The Board finds that this report does not establish appellant’s claim for a work-related
emotional condition because it is of little probative value because it lacks medical rationale on
causal relationship. While OWCP accepted a work factor in connection with the double-booked
interviews on May 4, 2011 and Dr. Agresti suggested that events occurring on May 4, 2011
affected appellant’s emotional condition, he did not provide a description of the events of May 4,
2011 or specifically explain in medical terms how they caused or aggravated the diagnosed
conditions of depression and hypertension. Dr. Agresti made reference to an unspecified
“employee statement,” but such a vague reference to another document, presumably describing the
events of May 4, 2011, would not serve as an adequate substitute for his own description of these
events. His November 22, 2013 report is of limited probative value on the relevant issue of this
case because it is based on an incomplete factual and medical history. The symptoms and
diagnoses contained in Dr. Agresti’s November 22, 2013 report appear to have been copied
directly from his June 21 and July 26, 2011 reports, produced more than two years prior,
apparently without any attempt to update the information to reflect appellant’s condition in
November 2013.26 Dr. Agresti produced other medical reports implicating “job stressors” but
these reports did not contain any further details about what specific work factors might have
affected appellant’s emotional or stress-related conditions.
On appeal appellant’s counsel argued that the submission of Dr. Agresti’s November 22,
2013 report required the case to be remanded to OWCP for further development of the medical
evidence. Appellant’s counsel cited several Board cases in support of this proposition, including
Rebel L. Cantrell, 44 ECAB 660 (1993) and John J. Carlone, 41 ECAB 354 (1989). However,
the Board notes that the facts of the present case differ from those of the cases cited by counsel
in that Dr. Agresti’s November 22, 2013 report did not contain a clear description of the specific
work factors which were implicated in causing or aggravating the diagnosed conditions.

25

See M.D., 59 ECAB 211 (2007).

26

See B.B., 59 ECAB 234 (2007) (finding that an opinion in a medical report must be based on a complete and
accurate factual and medical background).

8

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 27, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 7, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

